DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… degree of coherence among the light sheets can be flexibly adjusted. While each light sheet itself remains coherent, the incoherency between the light-sheets in the array can be achieved by tuning the mirror separation (S) in such a way that the path-length difference (D) between the virtual sources (i.e., D = 2S) is longer than the coherence length of the laser source Lc …” in the last paragraph on pg. 12) serves as a glossary (MPEP § 2111.01) for the claim term “coherency of the array of incoherent light sheets”.
Claim Objections
Claim(s) 19 is/are objected to because of the following informalities:  “mask” on the last line in claim 19 should probably be --mask.-- (i.e., each claim begins with a capital letter and ends with a period; see MPEP § 608.01(m)).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 7, 8, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. (US 2019/0004301) in view of Wu et al. (Ultrafast laser-scanning time-stretch imaging at visible wavelengths, Light: Science & Applications Vol. 6, e16196 (August 2016), 10 pages).
recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  In this case, the sample does not appear to be claimed as a component of the apparatus.  Thus, “biological” was not given any patentable weight since the intended use of the apparatus with a type of sample does not appear to impose any additional structural limitations on the claimed apparatus.  It should also be noted that Preza et al. disclose a biological sample (e.g., “… live-cell imaging …” in paragraph 39).
	In regard to claim 1, Preza et al. disclose a light-sheet based microscopy device comprising:
(a) a light source (e.g., “… incoherent light source 10 …” in paragraph 25);
(b) a mirror combination configured to receive light from the light source and generate an array of incoherent light sheets (e.g., “… alternation of the orientation of the plurality of light-sheet structured patterns is achieved by a tunable image rotator after the Wollaston prism, as (but not limited to) a mirror combination …” in paragraph 43);
(c) an encoder configured to encode the array of incoherent light sheets, the encoder comprising a frequency modulator configured to segment the array of incoherent light sheets and encode each light sheet with a respective frequency (e.g., “… For a non-limiting example, the Wollaston prism can be replaced by any polarization-sensitive beam splitter. In another alternative, the binary mask could be generated using a programmable electro-optical device (e.g., a SLM) … multi-focal light-sheet structured pattern of period-tunability can be ” in paragraphs 31 and 35);
(d) at least one lens configured to direct the encoded light sheets towards a biological sample (e.g., “… light beam can be focused on the sample by manipulation of a focusing screw 6 to move the sample holder relative to objective lens …” in paragraph 26); and
(e) an image capturing device configured to receive a fluorescence signal from the biological sample (e.g., “… fluorescent light emitted by the sample is collected … image is projected onto a sensor 8 for collection of the image data …” in paragraph 26).
While Preza et al. also disclose (paragraph 32) that as “… obvious to one of skill in the art, additional light sources may be appropriate for use with the present illumination system in various embodiments …”, the device of Preza et al. lacks an explicit description that the “light sources” comprise a pair of mirrors to reconfigure a coherency of the array of incoherent light sheets.  However, light sources are well known in the art (e.g., see “… minute mirror misalignment angle α (typically ~10-3 rad) between a pair of highly reflective plane mirrors (separated by a distance S) … number of virtual sources (that is, cardinal rays) M is simply proportional to the input cone angle of the beam Δθ:                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2) … Based on Equations (1)–(4), the geometrical parameters of the device provide multiple degrees of freedom with which to manipulate the total time delay (or GVD), the number of virtual sources, and the time delay between adjacent sources (Supplementary Figs. S2 and S4). In other words, the virtual sources are reconﬁgurable in both their spatial and temporal positions … commercially available dielectric multilayer mirrors, which can provide high reflectivity (>99.5%) …” on pp. 2-3 of Wu et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional light source (e.g., comprising a mirror pair with α~0 thus generating M virtual light sources with a coherency among the M virtual light sources characterized by “                        
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2)”) for the unspecified “additional light sources” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional light source (e.g., comprising a pair of mirrors to reconfigure a coherency of the array of incoherent light sheets) as the unspecified “additional light sources” of Preza et al.
	In regard to claim 2 which is dependent on claim 1, Preza et al. also disclose that the light source is at least one laser or a combination of multiple lasers at different wavelengths (e.g., “… laser …” in paragraph 32).
	In regard to claim 3 which is dependent on claim 1, while Preza et al. also disclose (paragraph 32) that as “… obvious to one of skill in the art, additional light sources may be appropriate for use with the present illumination system in various embodiments …”, the device of Preza et al. lacks an explicit description that the pair of mirrors each has a respective reflectivity of greater than 99%.  However, light sources are well known in the art (e.g., see “… minute mirror misalignment angle α (typically ~10-3 rad) between a pair of highly reflective plane mirrors (separated by a distance S) … number of virtual sources (that is, cardinal rays) M is simply proportional to the input cone angle of the beam Δθ:                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2) … Based on Equations (1)–(4), the geometrical parameters of the device provide multiple degrees of freedom with which to manipulate ” on pp. 2-3 of Wu et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional light source (e.g., comprising a mirror pair) for the unspecified “additional light sources” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional light source (e.g., comprising a pair of parallel commercially available high reflectivity (>99.5%) dielectric multilayer mirrors) as the unspecified “additional light sources” of Preza et al.
	In regard to claim 4 which is dependent on claim 1, Preza et al. also disclose a beam expander configured to expand or reduce a beam of light from the light source (e.g., see the lens that convert a beam diameter into a different beam diameter as illustrated in Fig. 1B or Fig. 2B).
	In regard to claim 7 which is dependent on claim 1, Preza et al. also disclose circuitry for demultiplexing an image signal (e.g., “… different processing methods applicable to any SIM approach can be used to process the data acquired from this multi-focal light sheet structured-illumination system …” in paragraph 41).
8 which is dependent on claim 1, Preza et al. also disclose that the image capturing device is a 2D image sensor or a camera (e.g., “… capture of 2D images …” in paragraph 23), and the image capturing device is configured to capture a video (e.g., “… fast imaging …” in paragraph 39), and wherein an image capturing device objective is in line with the illumination objective (e.g., see Fig. 1B or Fig. 2B).
	In regard to claim 20 which is dependent on claim 1, Preza et al. also disclose that the at least one lens comprising exactly one objective lens configured to direct the encoded light sheets towards the biological sample (e.g., “… present invention accomplishes such high-optical sectioning through the use of only a single objective lens …” in paragraph 46).
	In regard to claim 22 which is dependent on claim 1, Preza et al. also disclose that the encoded light sheets being configured to capture multiple structured images simultaneously (e.g., “… simultaneous capture of 2D images from multiple planes within a 3D volume, which are resolved laterally and axially to provide improved resolution along the three dimensions (x,y,z) …” in paragraph 15).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. in view of Wu et al. as applied to claim(s) 1 above, and further in view of Carl Zeiss Microscopy GmbH (Zeiss Lightsheet Z.1 Product Information (April 2014), 19 pages).
	In regard to claim 6 which is dependent on claim 1, while Preza et al. also disclose (paragraph 23) “… a multi-focal light-sheet structured illumination module that can be implemented in any commercial fluorescence microscope …”, the device of Preza et al. lacks an explicit description that the “commercial fluorescence microscope” comprises a detection objective disposed orthogonally from an illumination objective configured to transmit light to the biological sample.  However, commercial fluorescence microscopes are well e.g., see Figs. on pg. 4 of Zeiss Lightsheet Z.1 Product Information).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence microscope (e.g., comprising a detection objective disposed orthogonally from an illumination objective configured to transmit light to the biological sample) for the unspecified “commercial fluorescence microscope” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorescence microscope (e.g., comprising a detection objective disposed orthogonally from an illumination objective configured to transmit light to the biological sample) as the unspecified “commercial fluorescence microscope” of Preza et al.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. in view of Wu et al. as applied to claim(s) 1 above, and further in view of Girken et al. (The light-sheet microscopy revolution, Journal of Optics Vol. 20, no. 5 (April 2018), 053002, 20 pages).
	In regard to claim 21 which is dependent on claim 1, while Preza et al. also disclose (paragraph 23) “… a multi-focal light-sheet structured illumination module that can be implemented in any commercial fluorescence microscope …”, the device of Preza et al. lacks an explicit description that the at least one lens comprising two objective lenses configured e.g., see “… Figure 3. Standard LSFM conﬁgurations. (a) SPIM with a single illumination and orthogonal imaging arm, (b) mSPIM with bidirectional illumination, (c) MuVi-SPIM with bidirectional illumination and imaging and (d) iSPIM with a single illumination and orthogonal imaging arm but in an inverted position …” on pg. 7 of Girken et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence microscope (e.g., comprising “mSPIM with bidirectional illumination”) for the unspecified “commercial fluorescence microscope” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorescence microscope (e.g., comprising two objective lenses configured to direct the encoded light sheets towards the biological sample) as the unspecified “commercial fluorescence microscope” of Preza et al.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. in view of Wu et al. as applied to claim(s) 1 above, and further in view of Wolleschensky et al. (US 2003/0132394).
	In regard to claim 23 which is dependent on claim 1, while Preza et al. also disclose (paragraph 23) “… Advantages of the multi-focal light sheet structured-illumination system ”, the device of Preza et al. lacks an explicit description that the frequency modulator comprising a spinning reticle.  However, optical modulators are well known in the art (e.g., see “… a transmission grating according to FIG. 7B which is rotated as shown in FIG. 16A can also be used, so that the phase offset of the structure can be adjusted deliberately for the individual scan lines with identical modulation frequency in each instance …” in paragraph 125 of Wolleschensky et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional optical modulator (e.g., comprising a spinning reticle) for the optical modulator of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional optical modulator (e.g., comprising a spinning reticle) as the optical modulator of Preza et al. for “generation of high-contrast structured fringes with tunable spatial-frequency”.
Claim(s) 9-11, 13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. (US 2019/0004301) in view of Wu et al. (Ultrafast laser-scanning time-stretch imaging at visible wavelengths, Light: Science & Applications Vol. 6, e16196 (August 2016), 10 pages) and Wolleschensky et al. (US 2003/0132394).
In regard to claim 9, Preza et al. disclose a light-sheet based microscopy device comprising:
(a) a light source (e.g., “… incoherent light source 10 …” in paragraph 25);
(b) a mirror combination configured to receive light from the light source and reflect an array of light sheets (e.g., “… alternation of the orientation of the plurality of light-sheet structured patterns is achieved by a tunable image rotator after the Wollaston prism, as (but not limited to) a mirror combination …” in paragraph 43);
(c) a light sheet encoder configured to encode the array of light sheets to form a parallelized illumination, the light sheet encoder comprising a frequency modulator configured to segment the array of light sheets and encode each light sheet with a respective frequency (e.g., “… For a non-limiting example, the Wollaston prism can be replaced by any polarization-sensitive beam splitter. In another alternative, the binary mask could be generated using a programmable electro-optical device (e.g., a SLM) … multi-focal light-sheet structured pattern of period-tunability can be obtained on the sample volume … lateral period of the fringes can be tuned by axially displacing the Wollaston prism 13 …” in paragraphs 31 and 35;
(d) at least one lens configured to direct the encoded light sheets towards a biological sample (e.g., “… light beam can be focused on the sample by manipulation of a focusing screw 6 to move the sample holder relative to objective lens …” in paragraph 26); and
(e) an image capturing device configured to receive a fluorescence signal from the biological sample (e.g., “… fluorescent light emitted by the sample is collected … image is projected onto a sensor 8 for collection of the image data …” in paragraph 26).
While Preza et al. also disclose (paragraph 32) that as “… obvious to one of skill in the art, additional light sources may be appropriate for use with the present illumination system in various ”, the device of Preza et al. lacks an explicit description that the “light sources” comprise an angle-misaligned mirror pair, wherein a density and a coherency of the array of light sheet is reconfigurable by tuning a geometry of the angle-misaligned mirror pair), and the frequency modulator comprising a spinning reticle.  However, light sources are well known in the art (e.g., see “… minute mirror misalignment angle α (typically ~10-3 rad) between a pair of highly reflective plane mirrors (separated by a distance S) … number of virtual sources (that is, cardinal rays) M is simply proportional to the input cone angle of the beam Δθ:                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2) … Based on Equations (1)–(4), the geometrical parameters of the device provide multiple degrees of freedom with which to manipulate the total time delay (or GVD), the number of virtual sources, and the time delay between adjacent sources (Supplementary Figs. S2 and S4). In other words, the virtual sources are reconﬁgurable in both their spatial and temporal positions … commercially available dielectric multilayer mirrors, which can provide high reflectivity (>99.5%) …” on pp. 2-3 of Wu et al.) and optical modulators are also well known in the art (e.g., see “… a transmission grating according to FIG. 7B which is rotated as shown in FIG. 16A can also be used, so that the phase offset of the structure can be adjusted deliberately for the individual scan lines with identical modulation frequency in each instance …” in paragraph 125 of Wolleschensky et al.)..  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional light source (e.g., comprising a mirror pair with α~0 thus generating M virtual light sources with a coherency among the M virtual light sources characterized                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2)”) for the unspecified “additional light sources” of Preza et al. and the results of the substitution would have been predictable.  One of ordinary skill in the art could also have substituted a known conventional optical modulator (e.g., comprising a spinning reticle) for the optical modulator of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional light source (e.g., comprising an angle-misaligned mirror pair, wherein a density and a coherency of the array of light sheet is reconfigurable by tuning a geometry of the angle-misaligned mirror pair) as the unspecified “additional light sources” of Preza et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional optical modulator (e.g., comprising a spinning reticle) as the optical modulator of Preza et al. for “generation of high-contrast structured fringes with tunable spatial-frequency”.
	In regard to claim 10 which is dependent on claim 9, Preza et al. also disclose a beam shaper to shape the light entered into the mirror combination to form a line-focused beam with a cone angle (e.g., “… incoherently-illuminated slits 12 are set at the front focal plane of a converging lens 21, whose focal length is f … axial positions (zmax) and the separation of the different structured planes is mainly determined by …                         
                            
                                
                                    z
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            =
                            
                                
                                    2
                                    m
                                    +
                                    1
                                
                            
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    u
                                                
                                                
                                                    e
                                                
                                            
                                            -
                                            
                                                
                                                    u
                                                
                                                
                                                    o
                                                
                                            
                                        
                                    
                                    η
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    , where m is a positive integer …” in paragraph 34).
	In regard to claim 11 which is dependent on claim 9, Preza et al. also disclose a relay­lens configured to pass through the projected encoded light sheets to form an e.g., “… lens 2 … multi-focal light-sheet structured pattern of period-tunability can be obtained on the sample volume …” in paragraphs 30 and 35).
	In regard to claim 13 which is dependent on claim 9, while Preza et al. also disclose (paragraph 32) that as “… obvious to one of skill in the art, additional light sources may be appropriate for use with the present illumination system in various embodiments …”, the device of Preza et al. lacks an explicit description that a degree coherence among the light sheets in the array is adjustable by tuning a mirror separation S, and the array density of the light sheets is configurable by adjusting a mirror misalignment angle α.  However, light sources are well known in the art (e.g., see “… minute mirror misalignment angle α (typically ~10-3 rad) between a pair of highly reflective plane mirrors (separated by a distance S) … number of virtual sources (that is, cardinal rays) M is simply proportional to the input cone angle of the beam Δθ:                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2) … Based on Equations (1)–(4), the geometrical parameters of the device provide multiple degrees of freedom with which to manipulate the total time delay (or GVD), the number of virtual sources, and the time delay between adjacent sources (Supplementary Figs. S2 and S4). In other words, the virtual sources are reconﬁgurable in both their spatial and temporal positions … commercially available dielectric multilayer mirrors, which can provide high reflectivity (>99.5%) …” on pp. 2-3 of Wu et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional light source (e.g., comprising a mirror pair with α~0 thus generating M virtual light sources with a coherency among the M virtual                         
                            M
                            =
                            
                                
                                    ∆
                                    θ
                                
                                
                                    α
                                
                            
                        
                     (1) …                         
                            τ
                            ≈
                            
                                
                                    2
                                    S
                                
                                
                                    c
                                
                            
                        
                     (2)”) for the unspecified “additional light sources” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional light source (e.g., comprising an angle-misaligned mirror pair, wherein a degree coherence among the light sheets in the array is adjustable by tuning a mirror separation S, and the array density of the light sheets is configurable by adjusting a mirror misalignment angle α) as the unspecified “additional light sources” of Preza et al.
	In regard to claim 16 which is dependent on claim 9, Preza et al. also disclose that the at least one lens comprising exactly one objective lens configured to direct the encoded light sheets towards the biological sample (e.g., “… present invention accomplishes such high-optical sectioning through the use of only a single objective lens …” in paragraph 46).
	In regard to claim 18 which is dependent on claim 9, Preza et al. also disclose that the encoded light sheets being configured to capture multiple structured images simultaneously (e.g., “… simultaneous capture of 2D images from multiple planes within a 3D volume, which are resolved laterally and axially to provide improved resolution along the three dimensions (x,y,z) …” in paragraph 15).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. in view of Wu et al. and Wolleschensky et al. as applied to claim(s) 9 above, and further in view of Tomer et al. (US 2019/0056581).
	In regard to claim 14 which is dependent on claim 9, the device of Preza et al. lacks an explicit description of a wavefront coding/shaping component configured to increase the field-of-view (FOV) in both axial and lateral dimensions.  However,  et al. teach a wavefront coding/shaping component configured to increase the field-of-view (FOV) in both axial and lateral dimensions (e.g., see material having a thickness t and refractive index nb in 
    PNG
    media_image1.png
    869
    1596
    media_image1.png
    Greyscale
).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a material having a thickness t and refractive index nb in the device of Preza et al., in order to increase the field-of-view (FOV) in both axial and lateral dimensions.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. in view of Wu et al. and Wolleschensky et al. as applied to claim(s) 9 above, and further in view of Girken et al. (The light-sheet microscopy revolution, Journal of Optics Vol. 20, no. 5 (April 2018), 053002, 20 pages).
	In regard to claim 17 which is dependent on claim 9, while Preza et al. also disclose (paragraph 23) “… a multi-focal light-sheet structured illumination module that can be implemented in any commercial fluorescence microscope …”, the device of Preza et al. lacks an explicit description that the at least one lens comprising two objective lenses configured e.g., see “… Figure 3. Standard LSFM conﬁgurations. (a) SPIM with a single illumination and orthogonal imaging arm, (b) mSPIM with bidirectional illumination, (c) MuVi-SPIM with bidirectional illumination and imaging and (d) iSPIM with a single illumination and orthogonal imaging arm but in an inverted position …” on pg. 7 of Girken et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorescence microscope (e.g., comprising “mSPIM with bidirectional illumination”) for the unspecified “commercial fluorescence microscope” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorescence microscope (e.g., comprising two objective lenses configured to direct the encoded light sheets towards the biological sample) as the unspecified “commercial fluorescence microscope” of Preza et al.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preza et al. in view of Wu et al. and Wolleschensky et al. as applied to claim(s) 9 above, and further in view of Cohen et al. (WO 2018/140773 A1).
	In regard to claim 19 which is dependent on claim 9, while Preza et al. also disclose that the light sheet encoder further comprising a temporal modulator configured e.g., “… For a non-limiting example, the Wollaston prism can be replaced by any polarization-sensitive beam splitter. In another alternative, the binary mask could be generated using a programmable electro-optical device (e.g., a SLM) … multi-focal light-sheet structured pattern of period-tunability can be obtained on the sample volume … lateral period of the fringes can be tuned by axially displacing the Wollaston prism 13 … different processing methods applicable to any SIM approach can be used to process the data acquired from this multi-focal light sheet structured-illumination system …” in paragraphs 31, 35, and 41), the device of Preza et al. lacks an explicit description that the arbitrary orthogonal encoding basis includes a Hadamard basis or a random mask.  However, structured illumination microscopy (SIM) is well known in the art (e.g., see “… spatial pattern is generated such that adjacent sample locations are illuminated with temporally orthogonal pseudo-random Hadamard codes. In some embodiments, optical sections may be obtained from resulting image data by demodulating a corresponding frame of image data associated with a particular spatial pattern … To further reduce spurious scattering cross-talk …” on pp. 10 and 12 of Cohen et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional SIM (e.g., comprising “illuminated with temporally orthogonal pseudo-random Hadamard codes. In some embodiments, optical sections may be obtained from resulting image data by demodulating a corresponding frame of image data associated with a particular spatial pattern” in order to “reduce spurious scattering cross-talk”) for the any SIM approach” of Preza et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional SIM (e.g., comprising a Hadamard basis) as the unspecified “any SIM approach” of Preza et al.
Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 16 December 2021 have been fully considered but they are not persuasive.
Applicant argues that a person of ordinary skill in the art would not have had any reason to modify Preza et al. to arrive at the invention of claim 1 and the combination of Preza et al. and Wu et al. fails to teach or suggest a light-sheet based microscopy device including “a pair of , generate an array of incoherent light sheets, and reconfigure a coherency of the array of incoherent light sheets” as recited in amended independent claim 1.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. e.g., see “… obvious to one of skill in the art, additional light sources may be appropriate for use with the present illumination system in various embodiments …” paragraph 32 of Preza et al.).  One of ordinary skill in the art could have substituted a known conventional light source (e.g., a light source as disclosed by Wu et al.) for the unspecified “additional light sources” of Preza et al. and the results of the substitution would have been predictable.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional light source (e.g., comprising a pair of mirrors to reconfigure a coherency of the array of incoherent light sheets) as the unspecified “additional light sources” of Preza et al.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884